Motions for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did this court err as a matter of law in affirming so much of the decree of the Surrogate’s Court as determined that the 'book of business’ marked 'ECU’ is the property of Albany Associates, Inc.?”
Cross motion to dismiss motions denied, without costs. Ma-honey, P. J., Kane, Casey, Weiss and Levine, JJ., concur.